                       ALVIN K. HELLERSTEIN
                   UNITED STATES DISTRICT JUDGE
                   UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF NEW YORK
                         500 PEARL STREET
                    NEW YORK, NY 10007-1581
                          (212) 805-0152


TO: Concerned Parties
FROM: Brigitte Jones, Courtroom Deputy                Date: 3/24/2020
      by Order of Judge Alvin K. Hellerstein


William H. Jennings, II v. Hunt 18 Civ. 1793 (AKH)


The status conf. previously set for April 3, 2020 is hereby adjourned.
You are hereby notified that you are required to appear for a status conf.
                  Date : June 26 , 2020
                  Time: 10:00 am
                  Place: U.S. Courthouse - Southern District of New York
                         500 Pearl Street
                         Courtroom 14D
                         New York, New York 10007


                                           So Ordered,
                                              ___________/s/____________

                                                Alvin K. Hellerstein
                                                 United States District Judge
